Citation Nr: 1624024	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-18 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cardiovascular disability, to include hypertension.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, denied service connection for a left knee disability and declined to reopen previously denied claims of service connection for cardiovascular, and cervical and lumbar spine disabilities.

This case was previously before the Board in March 2014, at which time the claims of service connection for cardiovascular, and cervical and lumbar spine disabilities were reopened and these issues, along with the issue of service connection for a left knee disability, were remanded for further development.  

The March 2014 Board decision also denied service connection for PTSD; declined to reopen previously denied claims of service connection for scars of the face and head, and residuals of a right thumb and hand injury; and reopened previously denied claims of service connection for a right knee disability and a left foot disability, remanding these issues for further development.    

The Veteran did not appeal the March 2014 Board decisions to deny service connection for PTSD and to not reopen the previously denied claims of service connection for scars of the face and head, and residuals of a right thumb and hand injury.  As such, those denials have become final.  

Subsequent to the March 2014 Board decision, a November 2014 rating decision granted service connection for chondromalacia patella of the right knee and for pes planus.  Therefore, the issues of service connection for right knee and left foot disabilities are no longer in appellate status.  

The issues of service connection for a cervical spine, a cardiovascular disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's currently diagnosed lumbar spine disability is related to an injury in service.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbosacral pain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming service connection for a lumbar spine disability.  The May 2014 VA examination shows a diagnosis of chronic lumbosacral pain.  At the examination, the Veteran stated that his back problems began as a result of an injury around 1999, in which he was struck in the mid-thoracic spine by a water storage trailer that was attached to the cargo truck that he was driving.  See also December 2009 statement (describing similar injury with respect to his neck disability). 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's examination at separation from service notes a two year and half history of mid- and low-back pain.  The May 2014 VA examiner issued an opinion as to whether the Veteran's lumbar spine disability is related to service.  The examiner noted that complaints of back pain were documented in the service treatment records and in subsequent, post-service examinations.  Ultimately, the examiner stated that it was clear that a back injury of some sort had occurred in service and endorsed a finding that the current lumbar spine disability is related to such injury.

In light of this opinion and no evidence to the contrary, the Board finds that the Veteran's current lumbar spine disability, diagnosed as chronic lumbosacral pain, is related to an injury in service.  As such, service connection is warranted.  38 C.F.R. § 3.303.  Any error in notice and assistance is harmless as this is a fully grant of the benefit sought.


ORDER

Entitlement to service connection for chronic lumbosacral pain is granted.


REMAND

A remand is required in this case as to the issues of service connection for a cervical spine, a cardiovascular disability, and a left knee disability to ensure that there is a complete record upon which to decide the remaining issues.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S .C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

The last VA treatment records to be associated with the claims file are dated June 2014.  See CAPRI records, received June 2014 (in VBMS).  Subsequently, in February 2016, the Veteran submitted three photocopies of VA treatment records dated June 2015.  This suggests that there are outstanding VA treatment records.  The Board also notes that there are no VA treatment records for the period between August 2013 and May 2014 (for records prior to August 2013, see CAPRI records, received September 2013 (in Virtual VA)).  On remand, the AOJ should obtain the outstanding VA treatment records.

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current left knee disability; the May 2014 VA examination focused only on the right knee.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  McLendon, 20 Vet. App. at 83.

VA treatment during the appeal period shows complaints of left knee pain, diagnosed as arthralgia.  See, e.g., CAPRI records, received September 2013, at 460 (in Virtual VA).  These records also note symptoms of arthritis in his knees.  Id. at 237 (June 2011 treatment note indicating that the Veteran was prescribed leg braces for symptoms of osteoarthritis) and 547 (March 2011 treatment note showing symptoms of arthritis in both knees).  VA treatment from July 2011 shows that he reported rehabilitation treatment for his knees, with the use of a brace and medication.  Id. at 193.  

The Veteran contends that his left knee disability is related to injuries sustained in service.  He has pointed to two different events.  First, in a statement dated November 2009 (received December 2009), the Veteran recounted a July 1999 event in which a door struck his left knee cap, resulting in his not being able to walk on it for a month or so.  He stated that this event was characterized as a training accident.  Second, an April 2011 VA treatment note shows that the Veteran complained of pain and tightness in the back of his left knee, which he associated with a 1999 injury in which his knees hyperextended as he was descending a flight of stairs.  See CAPRI records, received September 2013, at 460 (in Virtual VA).  Significantly, the Board notes that the Veteran's medical examination at separation from service (dated January 2002) notes a left knee injury two years earlier.

With regard to the claim of service connection for a cervical spine disability, the Veteran underwent a VA examination in May 2014.  The examiner diagnosed a cervical strain.  The Veteran asserted that his neck disability is related to an in-service injury in which he ran face first into a concrete pillar.  He indicated that he has had continuous neck symptoms since that time.  See May 2014 VA examination (for history of neck symptoms, see examination report for the lumbar spine).  He has also associated his neck symptoms with two other events: a May 1999 head injury in Fort Carson, Colorado, and a March 2000 head injury in Korea.  See statements from Veteran, dated November 2009 (received December 2009).

The May 2014 VA examiner opined that it is less likely as not that the Veteran's neck disability occurred as a direct or indirect result of his service.  The examiner noted that there was no mention of neck pain in the service treatment records, to include the Veteran's report of medical history and examination at separation from service.  Further, the examiner reasoned that, assuming that the reported injury would result in nothing more than a self-limiting invisible soft tissue injury of the cervical spine that would heal, with or without treatment in six weeks in over 
80 percent of the time.  The examiner also noted the presence of other non-organic issues that complicate the Veteran's complaint.

The May 2014 VA opinion is inadequate for the following reasons.  The opinion states that there is no indication of neck symptoms in the service treatment records.  Nevertheless, service treatment records show that, in August 1999, the Veteran was seen for complaints of neck pain.  As such, the opinion relies on an inaccurate representation of the evidence.  Additionally, the Board finds that the examiner did not provide a clear medical rationale for his conclusion.  While the examiner ruled out a connection between the current disability and service, he did not address the likely etiology of the current disability.  He alluded to other non-organic issues that complicate the Veteran's complaint, but did not identify any of those issues.  For these reasons, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board will defer adjudication of the issue of service connection for a cardiovascular disability until the aforementioned records development has been completed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file to the individual who conducted the May 2014 VA examination, or another examiner if that examiner is unavailable, to provide an addendum opinion with respect to the Veteran's cervical spine disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file, to include the relevant medical history, should be noted in the examination report.


The examiner should respond to the following:

Is the Veteran's current cervical spine disability at least as likely as not (probability of 50 percent or more) related to service?  Please note that service treatment records show treatment for complaints of neck pain in August 1999.

The examiner must consider lay statements from the Veteran, to include his assertions that his neck disability is related to in-service injuries and that he has had continuous neck symptoms since service.  See December 2009 statements; May 2014 VA examination report.  

The examiner must provide a comprehensive rationale for any opinion offered.  This rationale must show adequate consideration of all pertinent lay or medical evidence, to include the Veteran's contention that his left shoulder disability is related to heavy lifting in service.  If an opinion cannot be offered without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  In addition, schedule the Veteran for a VA examination of his left knee disability.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or greater) that any currently diagnosed left knee disability is related to service?  

If not, is it at least as likely as not that any currently diagnosed left knee disability has been caused or aggravated (permanently worsened beyond its natural progression) by any of his service-connected disabilities, particularly, his right knee disability?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a comprehensive rationale for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


